Citation Nr: 0322409	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  99-13 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable initial disability evaluation 
for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1981 as shown by a DD Form 214 of record.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 1997 adverse 
action by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Nashville, Tennessee (hereinafter RO).  In 
July 1999, a hearing was held before the Decision Review 
Officer (DRO) in Nashville, Tennessee.  In addition, a 
hearing before the undersigned Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 2002), was held in February 2001.  
Subsequently, in March 2001, the veteran's claim was remanded 
for further development.  The development requested by the 
Board in its March 2001 remand has been accomplished and this 
case is now ready for appellate review.


FINDINGS OF FACT

1.  Adequate development of the evidence now has been 
undertaken so as to provide for an equitable assessment of 
the veteran's service- connected hearing loss. 

2.  Hearing acuity is at Level II in the right ear and Level 
III in the left ear

3.  There are no extraordinary factors associated with the 
veteran's service-connected hearing loss productive of an 
unusual disability picture such as to render application of 
the regular schedular provisions impractical. 




CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral 
hearing loss are not met. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.102, 3.321, Part 4, 4.85, 4.87a, Diagnostic Code 
(DC) 6100 (effective prior to June 10, 1999); 38 C.F.R. §§ 
4.85, 4.86, 4.87; DC 6100, 64 Fed. Reg. 25202-25210 (May 11, 
1999) (effective June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and implementing regulations 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a)).  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to its duty to assist, and 
supersedes the decision of the United States Court of 
Veteran's Appeals in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not well-
grounded.  The VCAA also imposes a significant duty on VA to 
assist an appellant with his claim and to provide him with 
notice of the evidence needed to support his claim.  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  With respect 
to this duty to assist the veteran in obtaining evidence, the 
VCAA requires that VA notify the claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary). 

In this case, VA informed the appellant of the evidence 
needed to substantiate his claim in a letter dated in May 
2001 and a supplemental statement of the case dated in May 
2003.  These documents also informed the appellant of VA's 
duty to assist the appellant and which party would be 
responsible for obtaining which evidence.  The Board 
concludes that the discussions in each of these documents 
adequately informed the appellant of the information and 
evidence needed to substantiate his claim as well as VA's 
duty to assist in obtaining evidence.  Therefore, the Board 
finds that the notification requirements of the VCAA were 
satisfied.

As discussed above, VA has fulfilled its duties to inform and 
assist the appellant with his claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and, therefore 
the appellant is not prejudiced by appellate review.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

II. Entitlement to an initial compensable rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2002).  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt shall be resolved in favor of 
the claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (2002).  In addition, the Board will consider the 
potential application of the various other provisions of 
38 C.F.R., Parts 3 and 4, whether or not they were raised by 
the veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

During the pendency of the veteran's claim, the rating 
criteria under which diseases of the ear and other sense 
organs are evaluated were amended. 64 Fed. Reg. 25202- 25210 
(May 11, 1999) (effective June 10, 1999).

A.	Hearing Loss

Under the "old" criteria, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with eleven auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness. 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective before June 10, 
1999).

The amended version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is 
the sum of the pure tone thresholds at 1000, 2000, 3000, and 
4000 Hertz divided by four. See 38 C.F.R. § 4.85 (effective 
June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing. Id.  It should be noted that the amendment made no 
changes, with the exceptions codified at 38 C.F.R. § 4.86 
listed below, to the method of determining the percentage 
evaluations for hearing impairment, and that Tables VI, VIA 
and VII remain the same.

Notwithstanding the above, the amended regulations codified 
at 38 C.F.R. § 4.86 provide for two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
section 4.85, due to the fact that the speech discrimination 
test may not reflect the severity of communicative 
functioning these veterans experience.  Under the amended 38 
C.F.R. § 4.86, when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results in the higher 
numeral.  Also, when the pure tone threshold is 30 decibels 
or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral. 64 Fed. 
Reg. 25202-10 (May 11, 1999) codified at 38 C.F.R. § 4.86 
(effective June 10, 1999).

"[T]he assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

In light of the fact that the claim for increased 
compensation at issue stems from an appeal of the initial 
noncompensable rating assigned for bilateral hearing loss by 
an August 1997 rating decision, the adjudication below will 
include consideration of whether there is any basis for 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

With the above criteria in mind, the relevant history will be 
summarized.  Service connection for bilateral hearing loss 
was granted, effective August 7, 1996, by an August 1997 
rating decision.  A noncompensable rating was assigned under 
DC 6100.  The evidence of record included a VA audiological 
evaluation, performed in July 1997, in which pure tone 
thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
20
70
LEFT
15
10
5
55
80

The average pure tone threshold deficit was 29 in the right 
ear and 38 in the left ear.  Speech audiometry revealed 
speech recognition ability of 84 percent in the right ear and 
of 80 percent in the left ear. This correlates to hearing 
acuity of Level II in the right ear and Level III in the left 
ear under the old and amended rating criteria.

Another VA audiological evaluation was conducted in March 
1999, in which pure tone thresholds, in decibels, were 
recorded as follows:
		



HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
15
20
70
LEFT
15
10
10
60
80

The average pure tone threshold deficit was 26 in the right 
ear and 40 in the left ear.  Speech audiometry revealed 
speech recognition ability of 92 percent in the right ear and 
of 84 percent in the left ear.  This correlates to hearing 
acuity of Level I in the right ear and Level II in the left 
ear under the old and amended rating criteria.

The most recent VA audiological evaluation was performed in 
April 2003.  The results of this evaluation, in pure tone 
thresholds, in decibels, were as follows:
 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
40
75
LEFT
25
15
20
70
90

The average pure tone threshold deficit was 40 in the right 
ear and 48.8 in the left ear.  Speech audiometry revealed 
speech recognition ability of 86 percent in the right ear and 
of 82 percent in the left ear.  This correlates to hearing 
acuity of Level II in the right ear and Level III in the left 
ear under the old and amended rating criteria, which warrants 
a noncompensable evaluation in accordance with the rating 
schedule.  See 38 C.F.R. § 4.85, Table VI and Table VII.

The above-cited results of audiological testing do not 
represent exceptional hearing loss as described by 38 C.F.R. 
§ 4.86, and are noncompensable under Table VII with 
application of the old or revised criteria.  In short and as 
indicated above, ratings for hearing loss are determined by a 
"mechanical" application of the ratings schedule to 
audiometric findings.  Lendenmann, 3 Vet. App. at 345.  
Application of the ratings schedule to the above audiometric 
findings, therefore, simply does not warrant the assignment 
of a compensable rating.  

The Board also considered the provisions of 38 C.F.R. § 
3.321(b)(1), which state that when the disability picture is 
so exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service- connected disabilities, an extraschedular 
evaluation will be assigned.  To this end, the Board notes 
that neither frequent hospitalization nor marked interference 
with employment due to the veteran's service-connected 
hearing loss is demonstrated, nor is there any other evidence 
that the veteran's hearing loss condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  

The Board notes that in his testimony before the DRO in July 
1999, the veteran claimed to have undergone a private 
audiological examination, which showed that he suffered from 
a compensable hearing loss.  The veteran, however, refused to 
supply the DRO with either the audiological examination 
reports or the name of the testing physician.  Consequently, 
if such a report exists, VA was not able to obtain it.  
Similarly, in his testimony before the undersigned Veteran's 
Law Judge in February 2001, the veteran claimed that 
audiological tests, performed by "Dr. Tuma" in 
Murfreesboro, Tennessee, also showed that he suffered from a 
compensable hearing loss.  The record contains medical 
reports prepared by a VA treating physician, dated in June 
1996.  This report, however, does not contain any evidence 
that an audiological examination was performed.  Furthermore, 
as the claims file contains three (3) separate, and recent, 
VA audiological examinations, the Board concludes that the 
record contains sufficient medical evidence upon which it may 
fairly adjudicate the veteran's claim.

With regard to the provisions of Fenderson, the RO has noted 
consideration of all pertinent evidence, and has assigned the 
noncompensable rating since the grant of service connection.  
The Board on review concurs with these ratings.  The logic 
set forth above, in determining that a compensable rating is 
not warranted, is the same as used to determine that higher 
"staged" ratings are not warranted for an earlier time.  
Thus, a compensable rating is not warranted for bilateral 
hearing loss for any portion of the time period in question.


ORDER

Entitlement to a compensable initial rating for bilateral 
hearing loss is denied



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

